Title: To Alexander Hamilton from William Short, 17 October 1793
From: Short, William
To: Hamilton, Alexander



Sn Lorenzo [Spain] Octob. 17th, 1793
sir

The arrival of Mr. Blake whom the sec. of State has despatched from Philadelphia with letters for Mr. Carmichael & myself, being without any letter from you, & the letters he brought having shewn that several written from hence had not been recieved at the time of his departure, I think it may not be improper to state to you by him, those which I have had the honor of writing to & recieving from you since my arrival in this country, indulging myself in the mean time in the hope of their having got to your hands though not acknowleged. Mine to you were dated Madrid Feb. 5th. Aranjuez Feb. 25th. Feb. 29th March 22d. March 30th. & May 11th. Those I have had the honor of recieving from you were dated Dec. 31. 1792. Feb. 5th. 1793. Feb. 1st. & March 15th.—the two last received at the same time.
My letter of May 11th. was in answer to yours private of Feb. 5th. As I consider it of considerable importance to myself from the distance at which I am from my country, I take the liberty of here enclosing, to be forwarded by Mr Blake, a duplicate thereof, & shall for still greater caution in these times of uncertainty, send also press copy of it as well as of this letter by another conveyance.
Since the receipt of your last letters nothing has occurred which rendered it necessary for me to trouble you. The issue of the business at Amsterdam with respect to providing for the demands of the 1st. of June, was announced to you by the commissioners by a letter of which they inclosed me a copy & which got to your hands probably nearly as soon as to mine.
Such measures as you may judge proper to direct for providing for future exigencies at Amsterdam, you will no doubt have seen the propriety of communicating to the commissioners through some other chanel—as that by way of this place must necessarily be lengthy & uncertain. My stay here has been prolonged beyond any thing that could have been expected—the cause of which you will have learned from the sec. of State.
I was happy to find from your letter of Feby. 5th. that the idea I had taken up as to the settlement of my accts. was conformable to yours. They have been transmitted, as formerly mentioned to you, up to July 1st. 1792. My intention was to have done the same on the 5th. of July last—from this I have been prevented from supposing it would be proper to comprize in the same acct. the expenses up to the completion of my mission here, wch. I have been in constant hopes of seeing terminated after a small delay. In the mean time the acct. of the sums furnished me on acct. of my salary & of the expences of this mission agreeably to the authorization of the Sec. of State, are transmitted by the commissioners regularly in their general acct. & the particular statement of these expences with their vouchers shall be transmitted all together by me.
M. de Wolf wrote to me some time ago reminding me that he was to be furnished on the 5th. of Decr. with the means of paying the interest on the loan at Antwerp. I have desired the commissioners at Amsterdam to furnish this sum in the same manner as the last year. He thought he could obtain money for the U. S. notwithstanding the present situation of affairs, at 4½. p. cent—at least small sums on the remaining bonds of the last loan. Still it did not seem to me that at this distance & in the present state of things it would be advisable to make an attempt, on an uncertainty & for uncertain & small sums. The experience I have had of him suggests the propriety of this—& at any rate other bonds would be necessary, as those still remaining are stated to be signed by me, which could not be done from hence, & M. de Wolf has told me always that from the usage at Antwerp, money could not be raised there without having the bonds in hand. With respect to this subject I hope you will be pleased to give to M. de Wolf such orders as you may judge proper on the occasion.
I had the honor of informing you of my having determined, on finding that the large sums formerly on hand could not be applied immediately towards the French debt, to lessen them as much as possible by directing the commissioners to pay off that to Spain, which I found would be agreeable to you from what you had some time before said on the subject. I accordingly desired the Commissioners to procure bills on Madrid for that purpose. They were remitted in the first instance immediately to M. de Gardoqui. As the commissioners did not recieve his answers acknowleging their reciept, they thought proper to remit the successive ones to me which I indorsed immediately to M. de Gardoqui, & took his reciepts for them as well as for those which had preceded, & which the commissioners have informed me was conformable to their statement. As communication between this country & Holland had become so precarious & as the state of commercial credit was such as to render bills, even the best, liable to accidents I proposed to M. de Gardoqui that he should recieve the balance at Amsterdam. He promised he would do this & from day to day delayed taking any arrangement in consequence thereof or even naming a person to recieve it, & never could be made to understand that I had authority only to pay the specified debt of 174000 dollars, & always drawing in to the question a much larger debt which he said was due by the U. S. & of which I told him I knew nothing & must refer him to you thereon. In the mean time several of the remitted bills being protested here (although since recovered by the commissioners) I desired them to suspend their remittances in the hope of M. de Gardoqui’s recieving the money at Amsterdam. When commercial credit again revived finding that M. de Gardoqui still delayed I desired them to renew their remittances which they have since done, & have now nearly completed the sum. The mode which has been observed here has been for M. de Gardoqui to acknowlege the reciept of the bills as soon as I indorsed them to him—& when these bills were realized the Treasurer furnished him with a Reciept thereof in the accustomed form here which he has transmitted to me to the number of four—date & amount as follows. 1st.—May. 1st. 3,260,000. reals of vn. 2d. May 2d. 629.740. do.—3d. June 17th—432,861. do. 4th. Sep. 30th.—68,512. do. The remaining bills will be acknowleged in the same manner as soon as realized. I have written to desire the bankers to send me a state of this acct. of their payments by Dr. & Cr.—which will shew whether these reciepts shall continue exact to the completion of the payment, after which I shall ask for the original bond remaining in the Royal treasury. It seems to me Cr. should have been given for each bill at the time of its payment.
You will recollect the sum of I think 66,000 livres which was drawn to Paris by Mr. Jefferson about the time of his departure from thence, & of which the bills were deposited by me in the hands of Messrs. Grand, that they might recieve the amount, not chusing to keep it at my risk. Of this I have had the honor of writing repeatedly, & whilst at Paris, without recieving any answer. I recieved lately from Messrs. Grand a letter in wch. they inclose me a copy of one they wrote to Mr. Jefferson, on this subject of May 25th. last—theirs to me was of July 12th. They propose to me the authorizing them to remit this sum to Holland for acct. of the U. S. at the current rate of exchge. In their letter to Mr. Jefferson I observe they state that this sum was paid to them in billets de la caisse d’escompte. Of this I can know nothing. I delivered to them the bills of exch:—I have not answered their letter & shall not do it, unless they write again—& at any rate shall leave this affair to be settled with them by government; having ever supposed I had nothing further to do with it.
I have the honor to be most respectfully sir, your most obedient & most humble servant

W Short
The Honble. Alexr. Hamilton Esqr. &c. &c.

